DETAILED ACTION
Drawings
	The drawings filed on August 25, 2017 are hereby accepted.

Withdrawal of Previous 35 U.S.C. § 112 Issues
	The previous Claim Interpretation and 112(b) rejection(s) for the term “fluid displacement device” have been withdrawn in light of applicant’s persuasive arguments. Namely, after further consideration, the Examiner concurs that the term “fluid displacement device” would be construed as covering a broad class of structures by one of ordinary skill in the art.1 When viewed in light of the specification and drawings as a whole, the term “fluid displacement device” would ascertain one of ordinary skill in the art of any structure that allows fluid to flow within a refrigeration system (e.g. pumps, compressors, etc.).

Allowable Subject Matter
Claims 1, 4-9, 11-12, 15, 18-19, 22-23, 26 and 31-36 are allowed.

Election/Restrictions
The restriction requirement between Species I through Species III , as set forth in the Office action mailed on January 30, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 30, 2019 is withdrawn. Claims 6, 12, 15, 22-23, 26, 31 and 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kyle Rule on May 17, 2021.
The application has been amended as follows: 
In Claim 12:
(1) The recitation of “the one or more axial-end magnets” is amended to recite --the first axial-end magnet--, instead.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claims 1 and 34.
In particular, as currently amended, the apparatus now requires the magnet to apply a time varying magnetic field which is in a radial direction through the two or more beds, as opposed to merely being “configured to apply” a magnetic field, as previously recited. The prior art of Vetrovec only directly applies an axial magnetic field vector (see figures 9B and 12A), wherein the only “radial” components would be indirectly associated with said axial magnetic field vector. One of ordinary skill in the art would recognize that any modifications to Vetrovec to arrive at the claimed invention would be based on impermissible hindsight, and would also render Vetrovec inoperable for its intended purpose of providing an axial magnetic vector through the beds in order to induce proper heating/cooling effects within the magnetic refrigerator. There are no other prior art references that would otherwise substitute or supplement the teachings of Vetrovec to arrive at the claimed invention. Therefore, a preponderance of evidence supports the allowability of at least claims 1 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIGUEL A DIAZ/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2181 (I) (A).